DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/18/21 have been fully considered but they are moot in view of the new grounds of rejection necessitated by applicant’s amendment to the claims. 

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1-8, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US20170010298 herein after Tanaka”) in view of applicant-cited Steidl et al. (US5814892 herein after “Steidl”) further in view of Kigure (US20180156840 herein after “Kigure”).

Claim 1: Tanaka teaches an inertial sensor comprising: a substrate (substrate 2, Fig. 1); a sensor element (element piece 4) that is provided on the substrate; a lid (lid 3) that covers the sensor element and is bonded to the substrate (the lid 3 is bonded to the base substrate 2 so as to form an interior space S [0069]), an accommodation space being formed between the lid (lid 3) and the substrate (substrate 2, see Fig. 2 shows the space formed which accommodates the element piece 4 within); and a plurality of terminals (terminals 712, 722, 732) that are positioned outside the lid and electrically coupled to the 
	Tanaka fails to teach wherein L1>L2, where L1 is a distance between the input terminal and the lid, and L2 is a distance between the detection terminal and the lid.
	However, Steidl teaches a terminal arrangement for terminals (pad connectors 20a-f; Fig. 4-6, 9) which are arranged such that the lengths of the traces (wiring) make the terminals staggered.  This places the terminals 20a-20d at different lengths.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the arrangement of wires and pad connectors (terminals) as taught by Steidl with the device of Tanaka in order to reduce the size of the die by reducing the footprint required for the connector pads (terminals). 
	Tanaka in view of Steidl fails to teach the accommodation space being filled with an inert gas. 
	However, Kigure teaches an accommodation space S, Fig. 2, formed by a cover 8 and base 2 which accommodates a sensor element 3 therein.  The accommodation space is filled with an inert gas [0058].
	If a space is filled with ambient air it can contain pollutants, moisture, dust, dirt, debris, etc.  that can disrupt sensitive electronics by obstruction or corrosion.  It would have been obvious to a person having ordinary skill in the art to filled a sealed accommodation space, as taught by Tanaka in view of Steidl, with an inert, nonreactive gas, as taught by Kigure, in order to prevent any undesirable chemical reactions from taking place with the electronics within the accommodation space. 

Claim 2: Tanaka in view of Steidl further in view of Kigure teaches the inertial sensor according to claim 1.  Tanaka teaches: an input wiring electrically coupling the input terminal and the sensor element, 
	Steidl teaches various arrangements wherein two terminals are on either side of a terminal having a shorter distance: Fig. 2 terminals 25d, 25e on either side of 25b; Fig. 3, terminals 25d, 25e on either side of 25b).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the arrangement of wires and pad connectors (terminals) as taught by Steidl with the device of Tanaka in order to reduce the size of the die by reducing the footprint required for the connector pads (terminals).

Claim 3. Tanaka in view of Steidl further in view of Kigure teaches the inertial sensor according to claim 2.  Tanaka further teaches wherein the plurality of terminals are respectively positioned at one side in a first direction with respect to the lid (Fig. 1 shows the terminals 712, 722, 732 on one side in a first direction with respect to the lid 3.)

Claim 4. Tanaka in view of Steidl further in view of Kigure teaches the inertial sensor according to claim 3.  Tanaka fails to teach wherein the first detection terminal and the second detection terminal at least partially overlap a region formed by extending the input terminal in the first direction.
	However, Steidl teaches wherein the first detection terminal and the second detection terminal at least partially overlap a region formed by extending the input terminal in the first direction (Figs. 2, 3, 4 show the detection terminals (Fig. 2 terminals 25d, 25e on either side of 25b; Fig. 3, terminals 25d, 25e 

Claim 5. Tanaka in view of Steidl further in view of Kigure teaches the inertial sensor according to claim 2.  Tanaka teaches a first detection wiring that electrically couples the first detection terminal and the sensor element (wiring 721, Fig. 1, 3); and a second detection wiring (second wiring 731) that electrically couples the second detection terminal and the sensor element, wherein the first detection wiring and the second detection wiring have the same length (the wirings 721, 731 are shown to have the same length in Figs. 1, 3).

Claim 6. Tanaka in view of Steidl further in view of Kigure teaches the inertial sensor according to claim 1.  Tanaka teaches wherein the plurality of terminals are provided on the substrate (terminals 712, 722, 732 are on the substrate 2, Figs. 1, 3).

Claim 7. Tanaka in view of Steidl further in view of Kigure teaches the inertial sensor according to claim 1.  Tanaka in view of Steidl fails to teach wherein the plurality of terminals are provided on a mounting table provided on the substrate and made of the same material as the sensor element.
	However the use of terminal blocks or connection terminals is well known to those of ordinary skill in the art.  The use of a terminal block or connection terminal can ensure a more secure connection and reliable protection from shorting with adjacent wiring.  Terminals can also make attachment of wiring easier and more reliable than soldering directly to a substrate or making an electrical connecting directly to a substrate. The choice of material is a design choice within the scope of a person having ordinary skill in the art.  The material can be chosen based on operating environment, cost, anticipated longevity, compatibility with other materials, etc. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a mounting table (or terminal block or screw terminal or pluggable connections) in order to ensure a secure connection to the substrate and to any external wiring while also 

Claim 8. Tanaka in view of Steidl further in view of Kigure teaches the inertial sensor according to claim 1.  Tanaka further teaches that the lid 3 and substrate 2 are bonded by anode bonding [0069].
	Tanaka in view of Steidl fails to teach a bonding member that is provided between the substrate and the lid and bonds the substrate and the lid, wherein the bonding member contains the same material as the plurality of terminals.
	However, the choice of bonding techniques for bonding a lid to a substrate is within the scope of a person having ordinary skill in the art.  The choice of bonding can depend on the substrate and lid materials, cost of manufacturing, anticipated longevity, etc. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use either anode bonding as taught by Tanaka or any art recognized equivalent including compression bonding, metal layer bonding, glass frit bonding, adhesives, etc. 

Claim 11. Tanaka in view of Steidl further in view of Kigure teaches device of claim 1. Tanaka teaches an electronic device (Fig. 11 computer 1100; Fig. 12 mobile phone 1200; Fig. 13, camera 1300) comprising: the inertial sensor according to claim 1 and a control circuit that performs control based on a detection signal from the inertial sensor ([0104 The physical quantity sensor 1 that functions as an acceleration sensor is built into the personal computer 1100. [0106] The physical quantity sensor 1 that functions as an acceleration sensor is built into the mobile telephone 1200. [0108] The physical quantity sensor 1 used as an acceleration sensor in hand shake correction is built into the digital still camera 1300.  Therefore the three applications use the sensor data.  The camera 300 performs shake correction and therefore uses a control circuit.);.

Claim 12. Tanaka in view of Steidl further in view of Kigure teaches the device of claim 1.  Tanaka teaches a vehicle (Tanaka vehicle 1500 [0113]-[0114]) comprising: the inertial sensor according to claim 1; and a control device that performs control based on a detection signal from the inertial sensor (wheel the physical quantity sensor 1 is built into the automobile 1500, and for example, and it is possible to detect the posture of the wheel 1501 with the physical quantity sensor 1.).

Claim 13:  Tanaka in view of Steidl further in view of Kigure teaches the device of claim 1, previous.  Tanaka in view of Steidl fails to teach wherein the inert gas within the accommodation space is at atmospheric pressure. 
	However, Kigure teaches maintaining the accommodation space at atmospheric pressure, see [0058].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to maintain an enclosed accommodation space filled with inert gas at atmospheric pressure in order to improve the damping effects within the accommodation space.  

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Steidl further in view of Kigure further in view of Motonishi et al. (US20020149888 herein after “Motonishi”).

Claim 9. Tanaka in view of Steidl further in view of Kigure teaches the inertial sensor according to claim 1.  Tanaka in view of Steidl fails to teach a plurality of inspection terminals that are coupled to the plurality of terminals and have a different shape in plan view from the plurality of terminals.
	However, Motonishi teaches the use of inspection terminals (Fig. 1: 15e, 15f, 16e, 16f; Fig. 17: 215e, 215f, 216e, 216f).  These are electrically connected to respective mounting terminals ([0006] 215c, 215d, 216c, 216d, [0056] 15c, 15d, 16c, 16d).  Inspection terminals are used to test components of a circuit board (built-in traces or vias, or installed components) including crystals, batteries, etc. The inspection terminal is electrically connected to a mounting terminal or to the element under test.  The shape and placement of the inspection terminals is within the scope of a person having ordinary skill in the art. 


Claim 10. Tanaka in view of Steidl further in view of Kigure further in view of Motonishi teaches the inertial sensor according to claim 9.  Tanaka in view of Steidl further in view of Kigure further in view of Motonishi fails to teach wherein a shape of the plurality of inspection terminals in plan view is a rotation target.
	However, the shape of the terminal is a design choice within the scope of a person having ordinary skill in the art.  Fiducials are widely used for purposes of identification and orientation (point of reference) when using imaging systems for inspection and assembly (pick and place).  Fiducials can be a single or multiple marks used by an imaging system. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a shape of the plurality of inspection terminals in plan view is a rotation target or fiducial as these are well known in the art for inspection and assembly of circuitry.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US9,321,627 (teaches an accommodation space filled with inert gas or a pressurized environment and using gas components as movable resistance. 
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        1/3/22

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861